Citation Nr: 1716219	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  07-03 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the calculated amount of $15, 379, was properly created.  

2.  Entitlement to waiver of recovery of an overpayment in the calculated amount of $15,379.

(Claims (a) seeking clothing allowances and (b) seeking service connection for a dental disability, and higher initial ratings and earlier effective dates for bilateral hammertoes, are the subjects of separate decisions.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  He served in Vietnam and was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) determinations dated in December 2006 and January 2007.  

In September 2007, the Veteran appeared at a Board hearing held at the RO before a Veterans Law Judge who has retired from the Board, and presented testimony concerning the overpayment issues.  Ordinarily, in such cases, the Veteran would be sent a letter offering him an opportunity to appear at another Board hearing, if he so desired.  However, an appeal has not been perfected with the issuance of a statement of the case followed by the receipt of a substantive appeal from the Veteran.  A Board hearing to be held at the RO (i.e., Travel Board hearing) must be requested when submitting the substantive appeal, or anytime afterward (generally until 90 days or less after the appeal has been certified to the Board).  38 C.F.R. § 20.703; see 38 C.F.R. § 20.1304.  Indeed, requests for Travel Board hearings before a substantive appeal has been received will be rejected.  38 C.F.R. § 20.703.  Therefore, in this case, the Veteran will be afforded the opportunity to request a hearing after receiving a statement of the case, if he decides to perfect the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2006, the Veteran was informed by the VA Debt Management Center (DMC) that he had been overpaid VA benefits in the amount of $15,379.  Later that month, he submitted correspondence stating that he disagreed with the letter; specifically, that he disputed the debt and requested waiver.  In December 2006, the RO provided the Veteran with an audit of his account showing the creation of the overpayment in the amount of $15,379 and informed him that if this did not resolve his dispute, he could appeal.  He disagreed with that determination in December 2006.  In January 2007, the Committee on Waivers and Compromises (COWC) denied waiver of recovery of the overpayment, and a notice of disagreement was received from the Veteran in February 2007.  Where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, the Board previously remanded the case for that purpose in January 2008, June 2013, and March 2016.  

However, the matter was returned to the Board without a statement of the case having been furnished.  Board remand instructions are neither optional nor discretionary, and substantial compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  In view of Manlincon, a statement of the case is required.

An exception to full remand compliance exists if an explanation is provided as to why the terms will not be fulfilled.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).  Here, the most recent remand contained specific instructions regarding which RO COWC should issue the statement of the case, in light of internal VA reorganization that had apparently occurred.  The Board apparently believed this may have contributed to the previous failures to provide a statement of the case.  However, the Board finds this to be insufficient justification for the Board to interfere with the internal administrative procedures of the Veterans Benefits Administration (VBA) in the allocation of its workload, and that portion of the prior remand directive is omitted.  In this regard, the AOJ must be free to apply the procedures in effect at the time of this remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and return an updated Financial Status Report, for the purpose of addressing the waiver of overpayment issue.  

2.  Furnish the Veteran with a statement (or statements, if appropriate) of the case that addresses the issues of: 
* The proper creation of an overpayment in the amount of $15,349 (see, as a frame of reference, VBMS entries dated December 19, 2006, December 23, 2006, February 21, 2007, and June 14, 2007, for overpayment calculations and Veteran arguments); and
* Entitlement to waiver of recovery of that debt (see Louisville COWC decision dated January 25, 2007, as frame of reference).  

3.  The Veteran must be informed of his appeal rights, in including his right to a hearing, and of the actions necessary to perfect an appeal on the issues.  The matter should only be returned to the Board if the appeal is perfected by the submission of a timely substantive appeal.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

